Citation Nr: 1145857	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether the reduction in rating from 10 percent to 0 percent for hemorrhoids was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota that reduced the Veteran's disability evaluation for hemorrhoids from 10 to 0 percent disabling.

The Veteran testified before the undersigned at a June 2011 Travel Board hearing.  The hearing transcript is of record.  

As noted during the June 2011 Board hearing, the matter of the reduction in the assigned disability rating for the Veteran's hemorrhoids is the only issue on appeal.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is a rating reduction case, not a rating increase case.").  Accordingly, the matter in appeal currently before the Board does not also contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).

The Veteran has reported that he is unemployed, and that he stopped working due to pain he experiences from his hemorrhoids.  See March 2010 VA Form 9, March 2011 Form 646, and June 2011 Travel Board hearing transcript.  He reported specifically during his September 2009 VA examination that he had lost a couple of jobs driving due to pain while sitting.  As noted above, an August 2009 statement from the Veteran's former employer indicates that the Veteran was released from his position as a bus driver because his health was affecting his job performance.  Accordingly, the Board finds that the issue of entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) has been raised.  The issue of entitlement to service connection for hypertension has also been raised.  See June 2011 Travel Board hearing transcript.  The claims for service connection for hypertension and entitlement to TDIU have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The 10 percent evaluation for hemorrhoids had been in effect for more than five years at the time of the November 2009 rating decision that decreased the evaluation for hemorrhoids to 0 percent.

2.  The reduction in the rating for hemorrhoids was done without consideration of the requirements of applicable regulations.


CONCLUSION OF LAW

The reduction of the evaluation for hemorrhoids from 10 to 0 percent was void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Reduction

In a March 1989 rating decision, the RO granted service connection for hemorrhoids.  A noncompensable evaluation was assigned, effective March 13, 1989.  In a March 1993 rating decision, the RO granted an increased rating of 10 percent for the service-connected hemorrhoids, effective February 9, 1993.  The rating was provided under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336, which provides a 10 percent rating for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.
In July 2009, the Veteran filed a claim for an increased rating for his service-connected hemorrhoids.  In response to his claim, he was afforded a VA examination in September 2009.  In a September 2009 rating determination, based on the results from the July 2009 VA examination, the RO proposed to reduce the rating for hemorrhoids to 0 percent.  The Veteran was informed of this proposal on September 22, 2209, and given 60 days to respond.  The evaluation was decreased in a November 2009 rating determination.  The effective date of the reduction was February 1, 2010.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a.).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18. 

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

The evaluation for the Veteran's hemorrhoids had been in effect for more than five years at the time of the reduction.  Clearly, the provisions of 38 C.F.R. § 3.344(a)-(b) apply in this instance.

The RO reduced the Veteran's disability rating based on the result of the single C&P examination in September 2009.  While hemorrhoids is not listed among the examples of a condition subject to episodic improvement in 38 C.F.R. § 3.344; that listing is not exclusive, and hemorrhoids would seem to be the type of disability that is subject to episodic improvement.  VA regulations caution against reducing such a rating based upon one examination, "except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  38 C.F.R. § 3.344(a).

VA outpatient treatment records from the VA Medical Center in Fargo, North Dakota show that the Veteran had a hemorrhoidal flare in January 2008.  In April 2008, he was noted to have hemorrhoid difficulties.  In May 2008, he complained of pain and a stinging sensation in the hemorrhoid region, noted to have external hemorrhoids, and advised to purchase over-the-counter Tucks pads to use.  In May 2009, he was noted to have chronic and external hemorrhoids and he refilled his topical creams.

In an August 2009 lay statement, CU, who lived with the Veteran, reported that the Veteran experienced discomfort and irritability due to what he described as his hemorrhoids being out continually.  An August 2009 statement, submitted by the Veteran's former employer, indicates that the Veteran was released from his job as a school bus driver in May 2009 because his health was affecting his job performance.  The Veteran has reported that he was experiencing problems driving the bus because of discomfort associated with his hemorrhoids.  See June 2011 Travel Board hearing transcript.

Treatment records from the Great Plains Clinic show that in October 2009, after the Veteran's September 2009 VA examination, the Veteran reported that over the past eighteen months, his hemorrhoids had been very bad with constant protrusion, aching, burning and bleeding.  He also reported that his hemorrhoids no longer stayed up inside the rectum.

Treatment records from the Sunset Community Health Center show that in December 2009, the Veteran complained of extreme pain during defecation, with occasional bleeding.  On physical examination, he was noted to have external hemorrhoids with tenderness and increased sphincter tone.

The Board finds that the evidence noted above of continuous hemorrhoid flares and reoccurrences, continual use of hemorrhoidal cream, in addition to reports of chronic, sever pain and findings of external hemorrhoids, does not clearly warrant a conclusion that improvement had been demonstrated.

Furthermore, the Board notes that the Veteran's reports during current VA outpatient treatment and during his June 2011 Travel Board hearing, of continuous severe hemorrhoid pain, constipation, bleeding, thrombosing, are evidence that sustained improvement in his condition has not been demonstrated.  

The rating decisions and statement of the case pertaining to the rating reduction reflect no consideration of the provisions of 38 C.F.R. § 3.344(a)-(b).  Because the rating reduction was done without consideration of applicable regulations, the reduction is void ab initio. 

Accordingly, the reduction was not proper, and the 10 percent evaluation for hemorrhoids is restored.


ORDER

The reduction in evaluation for hemorrhoids was not proper, and restoration of the 10 percent evaluation is granted effective February 1, 2010.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


